TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00069-CR
NO. 03-03-00070-CR

NO. 03-03-00071-CR



Eddie Wayne Palmer, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NOS. 48269, 48312 & 53037, HONORABLE JOE CARROLL, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief in these companion cases was due April 11, 2003.  Appellant's
appointed counsel, Mr. Scott K. Stevens, failed to respond to the Court's overdue notice.
The district court is instructed to appoint substitute counsel who will effectively
represent appellant on this appeal.  The district court's order appointing substitute counsel shall be
forwarded to the Clerk of this Court no later than July 18, 2003.
It is ordered June 25, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish